Citation Nr: 1453974	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  14-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU), for accrued benefits purposes.

2.  Entitlement to an increased disability rating in excess of 60 percent for status post resection of right lower lobectomy, bronchogenic carcinoma, for accrued benefits purposes.  

3.  Entitlement to an increased disability rating in excess of 10 percent for right inguinal hernia, for accrued benefits purposes.

4.  Entitlement to a compensable disability rating for right ear hearing loss, for accrued benefits purposes.  

5.  Entitlement to service connection for stomach (gastric) cancer, for accrued benefits purposes. 
6.  Entitlement to a temporary total evaluation for service-connected status post resection of right lower lobectomy, bronchogenic carcinoma, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from August 1951 to June 1955.  The Veteran died in October 2012.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Prior to the filing of the appellant's claims, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A.  The amendment applies to pending claims or appeals where the claimant's death occurred on or after October 10, 2008. 

The Veteran died in October 2012, and the appellant would therefore be eligible for substitution.  Her filing of a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child, is considered a request for substitution.  Fast Letter 10-30 (Aug. 10, 2010).  The RO has not addressed whether the appellant's November 2012 claim should be construed as a claim for substitution as to the Veteran's claims pending at the time of his death.  Thus, this matter is not properly before the Board, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2012 rating decision denied the Veteran's claims for a TDIU, increased rating for status post resection of right lower lobectomy, increased rating for right inguinal hernia, increased rating for right ear hearing loss and service connection for stomach (gastric) cancer.  The Veteran died in October 2012.  He did not submit a notice of disagreement with the September 2012 rating decision prior to his death.  In November 2012, the appellant submitted a claim for accrued benefits.

A deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one year period for filing a Notice of Disagreement.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Therefore, the claims for TDIU, increased rating for status post resection of right lower lobectomy, increased rating for right inguinal hernia, increased rating for right ear hearing loss and service connection for stomach cancer, for accrued benefits purposes, remained pending at the time of the Veteran's death.  On remand,  the claim should be adjudicated on the merits. 

In the May 2013 decision and the rating decision and May 2014 Statement of the Case, the RO did not address the merits of the claims for accrued benefits.  Instead, the RO denied the claims on the basis that the Veteran did not have pending claims  at the time of his death.  Therefore, the Board finds that a Statement of the Case on the merits of the accrued benefits claims has not actually been promulgated.  The claims must be remanded to the RO for adjudication of the accrued benefits claims on the merits. 

The Veteran submitted a written statement to the RO in July 2012, in which he  indicated that he was hospitalized for treatment of his service-connected right lower lobectomy, bronchogenic carcinoma.  The July 2012 statement constitutes an informal claim for a temporary total evaluation for status post resection of right lower lobectomy, bronchogenic carcinoma.  The claim has not been adjudicated by the RO.  Therefore, on remand, the RO should adjudicate the claim for a temporary total evaluation for status post resection of right lower lobectomy, bronchogenic carcinoma, for accrued benefits purposes. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to the accrued benefits claims for entitlement to a TDIU, increased rating for status post resection of right lower lobectomy, increased rating for right inguinal hernia, increased rating for right ear hearing loss, service connection for stomach (gastric) cancer and a temporary total evaluation.

2.  Adjudicate the claim for a temporary total evaluation for status post resection of right lower lobectomy, for accrued benefits purposes, in a rating decision.  Advise the appellant of the decision and her appellate right with regard to the claim.  

3.  Issue a Statement of the Case as to the issues of entitlement to a TDIU, increased rating for status post resection of right lower lobectomy, increased rating for right inguinal hernia, increased initial rating for right ear hearing loss and service connection for stomach (gastric) cancer accrued benefits purposes on the merits.  Advise the appellant of the time period in which to perfect an appeal.  If and only if the appellant perfects a timely appeal, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



